Covenant, pleas — Covenants performed, non infregitconventionem and issues. — The defendant covenanted to convey a certain tract of land to the plaintiff; the plaintiff agreed *Page 190 
to look at the land, and if he liked it he bound himself to take it; but if he did not the defendant was to pay him four hundred dollars. It was in evidence that the plaintiff said he did not see the land as he understood the defendant had no title; it was further proved that the defendant said he had no title to the land, and that he expected to pay the money.
The defendant ought to show a title to the land, so as to induce a necessity on the part of the plaintiff to show performance of his part of the covenant. The defendant so far from disclosing a title to the land, acknowledged that he had none. To view the land therefore would be useless. The law never requires the performance of acts which would he useless and insensible.
Verdict for plaintiff, $400.